      Case 1:17-cv-07959-GBD-DCF Document 51 Filed 12/14/18 Page 1 of 1




                                               December 14, 2018


BY ECF FILING

Hon. Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 17A
New York, New York 10007-1312

               Re:     Dhaliwal v. HYPR Corp. and
                       George Avetisov, 17 Civ. 7959 (GBD) (DCF)

Dear Magistrate Judge Freeman:

                 We represent plaintiff Amarpreet Dhaliwal in the above-referenced matter. We
submit this Joint Status Report along with counsel for defendants HYPR Corp. and George
Avetisov, pursuant to the Scheduling Order entered by the Court on October 25, 2018 (ECF No.
50). As instructed by the Court at the October 25, 2018 status teleconference, we also submit
this letter to advise the Court as to whether the parties believe mediation would be helpful at this
juncture.

              With regard to status, the parties are proceeding with document discovery and
have additional depositions scheduled for January 2019. The parties anticipate that they will be
able to complete discovery within the time frames set forth in the Scheduling Order.

                With regard to mediation, the parties have not reached an agreement on whether
to participate in mediation at this time.

                                              Respectfully submitted,

                                              /s/ Gerry Silver

                                              Gerry Silver
                                              Direct line: 212-660-3096
                                              gerry.silver@sandw.com


cc:    Jonathan Bach, Esq.
       David Kupfer, Esq.
